DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nama Prakash on March 8, 2021.
The application has been amended as follows: 
CLAIM:
11. (Currently Amended) A system comprising:
a plurality of management nodes, each executing a centralized management service;
a plurality of infrastructure security nodes externally connected to a corresponding one of the management nodes, each infrastructure security node executing an infrastructure security service; and
a convergence appliance connected to the management nodes and the infrastructure security nodes, the convergence appliance comprises a processor and memory coupled to the processor, and wherein the memory comprises a convergence utility tool to:
probe a cloud computing environment to detect an actual topology including connectivity between the infrastructure security nodes and the management nodes;
generate a set of candidate topologies based on the actual topology, each candidate topology indicates a way to replicate the infrastructure security service into the management nodes;
determine a replication partner associated with each of the management nodes based on a selection of one of the candidate topologies; and


Allowable Subject Matter
Claims 1 – 20 are allowed.
REASONS FOR ALLOWANCE
The prior art of record does not explicitly disclose, in light of other features recited in the independent claims:
Reason for allowance for Claims 1 and 18:
 “generate a set of candidate topologies based on the actual topology, each candidate topology indicates a way to replicate the infrastructure security service into the management nodes;
determining a replication partner associated with each of the management nodes based on a selection of one of the candidate topologies; and 
executing an operation to deploy the infrastructure security service on the management nodes based on the selected one of the candidate topologies and the determined replication partners to form an embedded linked mode architecture.”
Reason for allowance for Claims 11:
“generate a set of candidate topologies based on the actual topology, each candidate topology indicates a way to replicate the infrastructure security service into the management nodes;
determine a replication partner associated with each of the management nodes 
execute an operation to deploy the infrastructure security service on the management nodes based on the selected one of the candidate topologies and the determined replication partners”
and with additional detailed steps in independent claims to detect actual topology and connectivity between infrastructure security services and management nodes, as described in independent claims.
Shiramshetti et al. (US 10462009 B1) discloses automatically discovering customer's IT services and infrastructure and generate a topology. Then using the topology for migration or replication a customer’s existing IT services and infrastructure.
Duggana et al. (US 20160188425 A1) discloses for deploying services to a cluster based on a replication policy, that includes a configurable parameters that can define a number of nodes to which a service is to be deployed, a number of nodes to which a service is to be prepared, and/or a number of nodes to which a service is replicated
Reddy et al. (US 20150106809 A1) discloses during deployment of a virtual machine, determining that the virtual machine is associated with the first service level, and in response to the determining, deploying the virtual machine utilizing the first resource.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON AREGA whose telephone number is (571)272-0122. The examiner can normally be reached on Monday - Friday from 8:30 AM to 5:00 PM (EDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild, can be reached at telephone number (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SOLOMON AREGA/Examiner, Art Unit 2431

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431